Per Curiam.
The rule to show cause was allowed in this case to review a verdict rendered in favor of the defendant. The suit was brought to recover damages for the destruction of the plaintiff’s Pord automobile. The automobile was stalled, on the evening of January 14th, 1926, at the Zane avenue crossing on the tracks of the defendant company, in Collingswood, New Jersey^
Our reading of the record leads us to the conclusion that the rule to show cause should he discharged. The case is controlled in principle by the case of Taylor v. Lehigh Valley Railroad Co., 87. N. J. L. 673.
The rule to show cause is discharged.